
	
		II
		111th CONGRESS
		1st Session
		S. 1904
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 26, 2009
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty
		  on certain refracting and reflecting telescopes.
	
	
		1.Certain refracting and reflecting
			 telescopes
			(a)In GeneralHeading 9902.13.86 of the Harmonized Tariff
			 Schedule of the United States (relating to certain refracting and reflecting
			 telescopes) is amended by striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 DateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the date that is 15 days after the date
			 of enactment of this Act.
			
